Citation Nr: 0430566	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  97-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for chronic headaches.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for scars of the left 
rib cage.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active military duty from August 1973 
to August 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  In December 2002, the Board denied all issues 
presented.  In June 2004, the United States Court of Appeals 
for Veterans Claims granted a joint motion for remand, and 
vacated that part of the Board's decision which denied the 
issues listed on the title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

With respect to the headache and scar claims, the parties to 
the joint motion for remand agreed that the RO's March 2002 
memorandum to a Dr. Gerdes improperly suggested an answer to 
the question presented to the doctor.  This suggestion 
violated the doctrine set forth in Bielby v. Brown, 7 Vet. 
App. 260, 268-69 (1994).  As a result, the parties to the 
joint motion agreed that a new examination was in order.  
Accordingly, further development is required.

Concerning the claim of entitlement to service connection for 
hearing loss, the parties to the joint motion agreed that the 
Board erred when it failed to ensure compliance with the 
terms of its August 2001 remand.  Accordingly, a new 
audiological examination is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate the 
claims of entitlement to service 
connection for chronic headaches, 
bilateral hearing loss, and residuals of 
left rib cage scars.  The letter must: 
(1) notify the claimant of the 
information and specific evidence not of 
record that is necessary to substantiate 
each claim; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of any headache 
disorder, bilateral hearing loss and left 
rib cage scar residuals.  Any necessary 
special studies and tests should be 
undertaken.  The examiners should comment 
on the objective manifestations of any 
disability present.  They must then 
address whether it is at least as likely 
as not that any current headache, hearing 
loss, or left ribcage scar disability is 
related to service, particularly his 
inservice injury in January 1974.  The 
claims folder, must be made available to 
the examiners prior to any examination.  
All findings should be reported in 
detail.  In forwarding the file to the 
examiners, the RO must take caution to 
not suggest an answer to any examiner as 
to the etiology of the claimed 
disabilities.  In order to avoid the 
appearance of impropriety, any 
examination conducted should not be 
performed by an examiner who has 
previously examined or treated the 
veteran.

3.  To avoid future remands, the RO 
should ensure that all requested 
development has been completed in full 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action must be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO should then prepare a new 
rating decision and readjudicate each of 
the claims presented.  If any benefit 
sought on appeal remains denied, the 
appellant and any representative he may 
appoint should be provided a Supplemental 
Statement of the Case which includes a 
summary of any additional evidence 
submitted since the last Supplemental 
Statement of the Case, all applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




